Citation Nr: 1811877	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for upper thoracic spondylosis, claimed as HNP thoracic 7-9.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to August 2002 and February 2003 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Upper thoracic spondylosis is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for upper thoracic spondylosis are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his thoracic spine disorder is the result of numerous parachuting jumps as an infantry paratrooper.

It is noted that the Veteran had complaints of back pain during service.  For example, in June 2003, the Veteran complained of pain in his upper back.  The diagnosis cited muscle stiffness in the right mid upper back.  

In October 2010, the Veteran received an MRI of his thoracic spine from Centrega Health System.  The report described facet arthropathy at C7-T1.  In a February 2011 treatment note, the Veteran complained of constant dull aches in his neck and upper back.

The Veteran was afforded a VA examination in July 2012.  Upon review of the Veteran's medical history, the examiner opined that the Veteran's claimed condition was less likely than not caused by, attributable to, or related to military service.  In support of that opinion, the examiner stated that the Veteran has normal range of motion and no active pathology based on negative x-rays.  

In an August 2012 addendum opinion, the examiner noted it would be mere speculation to record a current disability to the thoracic spine.  Following examination and medical review, the examiner noted that there was no pathology upon examination or x-ray.

In April 2013, a private physician, Dr. G.K., reviewed the Veteran's medical history, specifically a September 2012 MRI, and diagnosed disc disease with stenosis.  Dr. G.K. opined that these conditions would be caused by a career as a paratrooper and can be accompanied with chronic migraine headaches.

In his April 2013 Notice of Disagreement, the Veteran indicated his back disorder was caused by parachuting during his military service.  He noted that neither medications nor treatment alleviate the pain.

The Veteran was afforded another VA examination in May 2014.  Upon review of the Veteran's medical history, the examiner noted a T-1 sprain in his service treatment records.  The examiner opined that the Veteran's condition was at least as likely as not caused by, attributable to, or related to military service.  However, the examiner again stated it would be mere speculation to record a permanent medical condition, noting the x-rays are all normal.  The examiner recommended the Veteran be re-evaluated in six to twelve months if the symptoms increase.

In November 2014, the Veteran submitted a private DBQ examination.  The diagnosis was thoracic and cervical disc bulges, facet arthropathy and stenosis.  The examiner stated it was his opinion that the condition is chronic caused from parachuting while in the military.  

With consideration of the above, the Board finds that the competent evidence supports the Veteran's contentions that he has a current thoracic spine disorder caused by his active duty service.  

The Board finds the July 2012, August 2012, and May 2014 VA examiners' opinions inadequate because the examiners did not consider all of the lay statements or address the October 2010 or September 2012 MRI reports of the thoracic spine (which are of record) noting C7-T1 disc bulges, facet arthropathy and stenosis.  As such, the Board accords the July 2012, August 2012, and May 2014 VA examination reports little to no probative weight.

In contrast, the private physician opinions link the Veteran's current thoracic spine disorder directly to active service.  Significantly, those physicians supported the positive opinions given with examples from the record, notably the MRIs and lay statements.  As such, the Board finds the private physician's opinions to be more probative and persuasive.

Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's thoracic spine disorder arose during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for the thoracic spine disorder and the claim is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for upper thoracic spondylosis is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


